Rudkin, C. J.
(dissenting) — The appellant was seriously injured while riding on a street car operated by the respondent company. There is no claim that she was guilty of contributory negligence, nor is it seriously claimed that the injury was the result of. an unavoidable accident. It must therefore be attributable to one of three causes; first, negligent operation of the car; second, negligent construction of the car which would permit of such an injury to a passenger; or, third, the independent negligence of a fellow passenger. *596For the first two causes the respondent is answerable, and the finding of the jury against it is in my opinion supported by competent testimony. I therefore dissent.
Fullerton, Chadwick, and Dunbar, JJ., concur with Rudkin, C. J.